337 So. 2d 408 (1976)
Jesus BENITEZ, Appellant,
v.
Rafaela BENITEZ, Appellee.
No. 75-940.
District Court of Appeal of Florida, Fourth District.
September 24, 1976.
*409 Robert T. Gilligan of Black & Gilligan, Dania, for appellant.
Norman D. Zimmerman, Pompano Beach, for appellee.
PER CURIAM.
We have considered the points raised by this appeal and find no error except in the award of attorney's fee. The trial court's award of $1,750.00 to appellee's attorney was done without proper evidence to support the fee awarded. The only evidence was the testimony of appellee's attorney and his invoice for services. Whatever amount is fixed as attorney's fees in a divorce action must be supported by competent substantial evidence. Ortiz v. Ortiz, 211 So. 2d 243 (Fla.3d DCA 1968). The self-serving nature of testimony given by an attorney who performed services for which an attorney's fee is sought, precludes the court from making an award based solely on that attorney's testimony. Lyle v. Lyle, 167 So. 2d 256 (Fla.2d DCA 1964).
The portion of the final judgment awarding $1,750.00 attorney's fee to appellee's attorney is reversed and the case remanded for further proceedings consistent with this opinion. The remainder of the final judgment is affirmed.
MAGER, C.J., ALDERMAN, J., and WILLIAMS, W.C., III, Associate Judge, concur.